 EMERY'S I.G.A. STOREEmery'sI.G.A. Storeof Florence,Inc. and RetailClerks Union,Local 1188,RetailClerksInterna-tional Association,AFL-CIO. Case 36-CA-2641July 14, 1975DECISION AND ORDERBY CHAIRMANMURPHY AND MEMBERS FANNINGAND JENKINSOn May 8, 1975, Administrative Law Judge HenryS. Salim issued the attached Decisionin thisproceed-ing. Thereafter, the General Counsel filed exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopthis recommended Order, as modified below.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent Emery'sI.G.A. Store of Florence, Inc., Florence, Oregon, itsofficers,agents,successors,and assigns,shall takethe action set forth in the Administrative LawJudge's recommended Order, as herein modified:1.Substitute the following as paragraph 2(a):"(a)Offer Jessie Young immediate and full rein-statement to her former position or, if such positionno longer exists, a substantially equivalent position,without prejudice to her seniority or other rights,privileges, or working conditions, dismissing, if nec-essary, anyone hired in such job on or after Novem-ber 8, 1974, and make her whole for anyloss of earn-ings she sufferedas a resultof her discharge, in themanner set forth above in the section entitled `TheRemedy!"2.Substitute the attachednotice forthat of theAdministrative Law Judge.iWe find merit in the General Counsel's exception to the AdministrativeLaw Judge's inadvertent failure to require Respondent to reinstate JessieYoung as part of his recommended Order. Accordingly,we hereby amendthe recommended Order.APPENDIX121NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full hearing in which both sides had the op-portunity to present their evidence, the National La-bor Relations Board has found that we, Emery's I.G.A. Store of Florence, Inc., violated the National La-bor Relations Act, and it has ordered us to post thisnotice.WE WILL carry out this order, and we willcomply with the following:The law gives all employees these rights:To organize themselvesTo form,join, or help unionsTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all these things.WE WILLNOT discourage membership in RetailClerks Union,Local 1188,Retail Clerks Interna-tionalAssociation,AFL-CIO,or any otherunion,by discharging or otherwise discriminat-ing against any of our employees because oftheir union activities.WE WILL offer Jessie Young her former job or,ifsuch job no longer exists,a substantiallyequivalent job,without prejudice to her seniorityor other rights,privileges,or working conditions,dismissing,ifnecessary,anyone hired in suchjob on or after November 8, 1974, and we willpay her for monetary losses suffered because ofher illegal discharge by us in November 1974.EMERY'S I.G.A. STORE OF FLORENCE, INC.DECISIONSTATEMENT OF THE CASEHENRY S. SAHM,Administrative Law Judge: The primaryissuein this proceeding, heard at Eugene, Oregon, on Feb-ruary 11, 1975, pursuant to a charge filed on November 14,1974, by the above Union, and a complaint issued on Janu-ary 6, 1975,' is whether the Respondent, herein called theCompany, discharged Jessie Young, an employee, in viola-tion of Section 8(a)(3) of the Act, because she joined orassistedRetail Clerks Union Local 1188, Retail Clerks In-ternationalAssociation,AFL-CIO, the Charging Party,herein called the Union, or engaged in other concerted ac-1Except where otherwise specified,all dates herein refer to theyear1974219 NLRB No. 26 122DECISIONSOF NATIONALLABOR RELATIONS BOARDtivities protected by Section 7 of the Act .2 Upon the entirerecord,including observation of the witnesses and afterdue consideration of the briefs filed by the parties onMarch 5, 1975, thereare madethe following:FINDINGS OF FACT1.THEBUSINESS OFTHE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company, an Oregon corporation engaged at Flor-ence,Oregon, in the operation of a retail grocery store, dida gross annual volume of business the past year in excess of$500,000 of which it received goods in excess of $50,000directly from points outside the State.It is found that Re-spondent is an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act. The Union is alabor organization within the meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESJessie Young's employment history reveals that she wasoriginally hired by the Company in 1964 as a checker. Dueto a back injury incurred in performing her duties as achecker in Respondent's grocery store,she was forced toleave her employment in order to undergo an operation inJuly 1973.During the time she was recovering from surgeryof her spine, she kept the Company informed of her pro-gress.She also filed a claim under the Oregon Workmen'sCompensation Law. Young's doctor advised her in the lat-ter part of July 1974 that she was medically able to returnto work whereupon she notified Donald Steward, coownerand managerof the Respondent grocery store, of her avail-ability toresumeher former position of checker. She wasinformed by Steward in July that he did not have achecker's job open, but on September 25, he reinstatedYoung and she reported for work on September 30.On November 5, she met during lunch with three offi-cials of the Charging Party Union. After acquainting herwith what the Union could do for the employees and ex-plaining its pension plan, she signed a union authorizationcard the same day.After returning from lunch with the union officials, she2 The relevant provisions of the NationalLaborRelations Act, as amend-ed (61 Stat. 136, 29 U.S.C. Supp. V. §8151,elseq ),are as follows:RIGHTS OF EMPLOYEESSec. 7. Employees shall have the right to self-organization,to form,join, or assist labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection,and shall also have the right to refrain from any or all suchactivities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment as authorized in section 8(a)(3).UNFAIR LABOR PRACTICESSec. 8(a). It shall be an unfairlabor practicefor an employer-(1)To interfere with,restrain,or coerce employees in the exercise ofthe rights guaranteed in section 7;(3)By discrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or discourage mem-bership in any labor organization .. .spoke to two of the checkers, Florence Crozier and LoreenJohnson, about her meeting with the union officials andtold them "they would probably be contacting them." Cro-zier, testifiedYoung, "was quite indignant and she saidthey didn't need to contact her; that she would throw themout." Loreen Johnson did not respond. When Johnson lat-er expressed her disinterest in actively supporting theUnion other than her willingness to attend a union meet-ing, Young attempted to arrange for a union meeting at herhome, but none of the employees she invited accepted.About 7 p.m. on November 5, the same day she hadlunch with the union officials, they came to the store andasked her which of the employees would be working until 9p.m., which was the time the store closed. About the sametime that Young left the store at her scheduled quittingtime of 7 p.m., the union officials proceeded to the back ofthe store and engaged two of the male employees in con-versation with respect to the advantages of being repre-sented by the Union.When Young arrived home, she received a telephone callfrom Donald Steward, her employer, sometime after 7:30p.m. According to Young, he said: "Mrs. Young, I justwant you to know I just threw your union friends out ofmy store. They have no right to come into my store andbother my employees on my time. So I just threw them out.And as for you, we'll discuss this tomorrow. . . . I [Young]kept trying to say something [but] he just hung up on me."When she arrived at the store the following morning, 20minutes before it opened, Young went directly to whereSteward was and told him that she wanted to discuss hisphone call to her the previous evening. Young's recital ofwhat then occurred, reads as follows: "[H]e accused me offorcing him to rehire me, which I denied, and he said, `Wellthe [Oregon] Labor Commission forced him to rehire me sothat I could bring the Union into the store. And I deniedthis....' 3 He said I was a `damned liar.' That I had anaxe to grind and that bringing the Union into the store wasmy way of doing it. . . . I said, `Don, do you want me tostay or do you want me to leave?" And he said he `didn'tgive a damn'what I did. So, I went and hung up my coatand went to work."From the time of that conversation on the morning ofNovember 6, Steward did not speak to Young again untilaround6 p.m. on November 8, when her shift ended andshe was leavingfor the day. Steward gave Young her pay-check at which time she asked him if she was fired, towhich Steward replied, according to Young: "We just can'tmake it." Young continued that when she inquired whatwas the "reason" for her discharge, Steward replied: "Ihave no reason. We just can't make it."On cross-examination,Young denied that she had everembarrassed Steward, as he testified, by telling customersin his presence, after her return to work on September 30,that although he did not want to rehire her, nevertheless hewas required to do so.4 She also denied Steward's testimo-3On cross-examination,Youngtestified she toldSteward thatwhen shehad gone to the Labor Commission in October, theyhad informed her thathe had an"obligation" to rehireher. It was abouta month after she hadgone to the Oregon Labor Commission,Young testified, thatSteward re-hired her.Steward's version of this incident is that on about six occasions, on dates EMERY'S I.G.A. STORE123ny that she refused to wait on customers whom she did notlike or his testimony that she sprayed a deodorizer aroundthe area of her checkstand after "certain"customers hadtheir grocerypurchaseschecked by her.On redirect examination,she testified that Steward hadnever complained to her at any time with respect to his"false" accusations that she refused to wait on customersor her ever spraying her checkstand with a deodorizer. Shedenied Steward ever reprimanded her, as alleged by Re-spondent, for calling him or any one of the other two maleemployees an inordinate number of times,to assist her inpackaging customers'purchases which required them tocarry these heavy bags of groceries to the customers auto-mobiles.Moreover,stated Young,in such situations, it wasroutine for the women checkers to ask the three male em-ployees to help them with bags or boxes of groceries tooheavy for them to carry.Donald Steward is coowner and manager of the Respon-dent store. When Young recovered from the operation thatshe underwent in July 1973, she applied in July 1974 forher former job of checker. Steward testified that after heroperation he would not have rehired Young, as there hadexisted in the store before she underwent an operation, a"disagreement among the checkers"which he described as"disruptive"and that he "figured"this situationwascaused by Young. However, continued Steward, when heconsulted with his attorney, he advised him that he wasrequired to reinstate Young to her former job.He testifiedthat he also inquired of the Oregon Labor Commission asto his "rights" and they informed him he was "obligated"to rehire [Young] and that "if I did not hire her that shecould take it to court." Moreover, stated Steward, Younghad threatened to "take [him] to court" in the event herefused to rehire her. Furthermore, testified Steward, thereason he reinstated Young was due solely to his apprehen-sion that she would involve him in a lawsuit.Steward conceded on his direct examination that heknew of Young's union activities"at least" 2 weeks beforeshe met with the union officials.On cross-examination, heinconsistently testified that he first learned of Young'sunion activities "two or three days after she had lunch withthe union officials [on November 51.1 15 Steward denied,however, that Young's union activities played any partwhatsoever in him deciding to discharge her. He testifiedthat Florence Crozier, a checker, told him on "Tuesday"[November 5] that Young "had gone to lunch with unionofficials."Steward also stated that he learned"later" fromemployees Loreen Johnson and Mike Barrett that they hadbeen invitedby Young toattend union meetings at herhome.This information was received by him,he testified,before he asked the union officials to leave the store onNovember 5. On his cross-examination,Steward testifiedthat"the other employees were the ones that informed meMrs. Youngwas the one that was spearheadingthe drive."he could not remember,when customers came through Young's checkingstand they would say to her:"Gee, you're back.Ihaven't seen you awhile.Where have you been? . . .And she would make a comment of, 'Yes, I'mback but Don[Steward]doesn't want me here."'Although this occurred onsix occasions in his presence,testified Steward,he never reprimanded her5This would place his knowledge of her union activities on or aboutOctober 21,approximately 3 weeks after Steward rehired Young.Steward also testified on cross-examination that he sur-mised inasmuchas Young was unable to persuade any ofthe store employees to attend a union meeting at her home,she then prevailed on the union officials to contact them atthe store, which accounts for the union representativesgoing to the store on the evening of November 5.Steward's recital of finding the two union officials in thestore talking to his employees on November 5, follows:About 7:15 p.m. that evening, Florence Crozier "instruct-ed" Rob Lee, a former employee, to telephone Steward athis home and notify him that "union people were in theback of the store with employees and had been there sinceabout five minutes to 7:00." The store hours were 9 a.m. to9 p.m. When Steward arrived at the store at approximately7:30 p.m., Crozier told him that the union representativeswere "still in the back room." When he went to the backroom, the union people were speaking to two employees.Steward described himself and the union officials then "ex-changing some heated words," whereupon he ordered themto leave the store which they did. Shortly thereafter, hetelephoned Young at her home. He told her, testified Stew-ard, that he "just threw your union officials out and I'lldiscuss the matter with you in the morning." When askedwhy he telephoned her, he answered: "I called Mrs. Youngbecause of the fact I had been told by several of the em-ployees that she was working with the Union to unionizethe store; that she had tried to havemeetingsat her houseand that they had not been attended, or she could not getthe people to attend. . . . I was mad and I did not reallywant to go into it over the telephone, but I planned to-thenext morning-to inform Mrs. Young she could carry outher union activities as long as she did not do it in the storeon company time." Steward described himself asbeing "ina kind of a hot temper" that evening when he telephonedYoung.The following morning at work Steward and Young dis-cussed his telephone call to her the previous evening. Ac-cording to Steward, Young asked him "why I felt they were`her union officials."' There was then "some exchange oftalk" whereupon he asked her "why did you even want tocome back to work here? She said because I have a 15percent disability and there isn't anybody else that wouldhireme that way. And I could come back to work here..I said, yes, I know and that's exactly why you're herebecauseIwastold I had to put you back to work... .[She] said, 'Do you want me to go back to work or not?'And at that point, I said, `You can do whatever you like."'Steward testified that he had determined to dischargeher on November 7, and that he did so the following morn-ing.When asked what was the basis for his decision, heanswered:... when Mrs. Young informed me that she was thereto prove that she could work and that we had to hireher back so that she could prove it, because who elsewould hire her with her 15 percent disabilityunless sheproved herself, that; based on the fact that the otheremployees . . . had verbally told me . . . they didn'tlike her there, she was causing problems; that they hadhad some customer complaints-this type of thing-Idecided that I would do battle with the State on the 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkmen's Comp[ensation] hearing before I wouldcontinue to have an employee that didn't really wantto work but was there to prove that she could do it andone that was causing problems within the store.When asked on cross-examination who were the employ-ees who complained about Young, he replied: "By name, Icannot tell you." When asked to name the customers whohad complained about her, he specified two women. Whenasked the time, he said both of these women complainedon the same day, a "Monday of October 1974." One ofthese two women, he continued, "probably" complainedtwo or threetimes.He admitted however, that he did bringtheir complaints to the attention of Young. When asked ifhe had ever complained to Young about the quality of herwork during her 10 years of employment, he answered:"Umm-yes, I would say so." When asked when this oc-curred, he lamely replied: "I can say at least once a year.... At a store meeting, maybe." When pressed as to thedetails of these complaints, he testified: "They were com-plaints about [customers] didn't feel that they were goodenough to be waited on by Mrs. Young." When asked tofix the time when he brought these various complaints toYoung's attention, he stated on November 6, 1974, and"probably ... before she left our employment in 1973."He was unable to recall the basis for the complaint in 1973or the one on November 6, 1974, 2 days before she wasdischarged.Steward also complained that after Young incurred herback injury in November 1972, which eventuated in sur-gery in July 1973, that before she entered the hospital, shewas intermittently ill from May to July 1973, having weakspells, being "lightheaded," and unable to work a full daywhich caused her either to go home early or arrive at worklate.He continuedthat "she worked a day or two in May.Maybe she worked a half a day in a week. And then shewould be off. She went to a doctor. Then she went to sever-al doctors. During that time when I made out a workschedule, I called her to find out if she wanted to work orthought she could work. And there were times betweenMay and July that she put in time in our employment."When inquiry was made on cross-examination with re-spect to his testimony on direct that there was "dis-agreement among the checkers" at a time prior to her un-dergoing this operation which Steward attributed toYoung, he was asked if he complained to her about this.His answer reads as follows:"No, asI stated in my exami-nation,before she left our employment [in July 1973] I didnot believe that it may have been Mrs. Young and whenthe undercurrent left when she left, then I decided that itwas." He testified also on cross-examination that uponYoung's return to work on September 30, 1974, there was areoccurrence of disagreement among the checkers whichhad existed during Young's prior employment.Whenasked the basis for this "disagreement," Steward replied hedid not know except that Crozier had threatened to leave"if things continued at the checkstand area the next day asthey had that day." When asked if the disagreement werebased on Crozier's resenting Young's interest in the Union,Steward answered that was not the reason on that particu-lar day, but "it may have happened [on other occasions]."Robert Petersdorf,assistantmanager, characterizedYoung before July 1973, when she entered the hospital, asbeing"the type" of employee who refused to work after herscheduled quittingtime.He testified that "there could be20 peoplein lineand she would come up [to me] and shesays, `Well, I'm going home. My shift's up. Find somebodyto check.' . . . And they were standing there and shewouldn't stay and wait [on] them." When asked if thissame attitudecontinued after she returned to work on Sep-tember 30, 1974, Petersdorf answered: "I didn't really paytoo much attention." Although it was the practice for thefemalecheckers to invariably request the three men work-ing inthe store, including Steward, to change money forthem andto carry heavy bags and boxes of groceries tocustomers'automobiles,Petersdorf,assistantmanager,neverthelesscomplained that Young called him "all thetime," to her checkstand to carry these heavy grocery bagsand boxes. Petersdorf incredibly testified that the numberof timesYoung asked for change or assistance was so un-reasonablethat he upbraided her for not calling Steward,the coowner,insteadof him. He described himself as the"cusser" inthe store, explaining that "[i]f I thinksomething'snot right, I use the slang, and I says, `What inthe hell'swrong, why don't you ask for Don [Steward]?... Yell for him."' When asked if he ever complained toSteward about her inordinate demands upon him, he re-plied that he "never did [because] I'm assistantmanager. Idon't have to."ConclusionsThe question whether Respondent discriminatorily ter-minated Young because of her union activities(as urged byGeneral Counsel)or because she was an unsatisfactory em-ployee(as Respondent contends)presents only a questionof fact.The Board and courtshave repeatedlyobservedthat motive for an employer's action in cases of this type isusually determinable only by circumstantial evidence sincedirect evidence of a purpose to discriminateis rarely ob-tainable.Corrie Corp. of Charleston v. N.L.R.B.,375 F. 2d149, 152-153 (C.A. 4, 1967),and cases cited,"Itwould in-deed be the unusual case in which the link between thedischarge and the unionactivity could besupplied exclu-sivelyby directevidence."N.L.R.B. v. MelroseProcessingCo., 351 F.2d 693, 698 (C.A. 8, 1965).Moreover,"the ruleiswell established that although ample valid grounds mayexist for the discharge of an employee, that discharge willviolate Section 8(aX3) if it was in fact motivated even par-tially, by the employee's union activity [citing cases].Thus,where there are legitimate reasons for the discharge of anemployee, the question is whether those were in fact theonly grounds for the dismissal,or whetherthey were 'putforth as a mere pretextto justifyan impermissible dis-charge."'N.L.R.B. v. The Pembeck Oil Corp.,404 F.2d105, 109-110 (C.A. 2,1968). See alsoN.L.R.B. v. SymonsManufacturingCo.,328 F. 2d 835, 837 (C.A. 7, 1964).Based on the entire record,but particularly in view ofthe considerations set forth below, it is found that the cred-ited evidence and reasonable inferences to be drawn there-from establish that the discharge of Young was motivatedin substantial and controllingpart byRespondent's oppo- EMERY'S I.G.A. STOREsition to her known union membership and sympathies.Much of the testimony detailed above is uncontradicted.Young was a forthright and candid witness whose testimo-ny is consistent with the attendant circumstances in thisproceeding. Steward, on the other hand, appeared to beneither a frank nor forthright witness, as he seemed to benot only seeking to color his testimony but also to be dis-torting and, perhaps, concealing facts. As a consequence,the probity of much of his testimony might be consideredsuspect.Petersdorf was a verbose witness patently given toexaggeration. Steward's testimony, taken as a whole, is ofdubious weight. The inconsistent and contradictory rea-sons ascribed for terminating her indicates it was pretex-tual.Moreover, this conclusion is corroborated by the in-comprehensible answer first given by Steward to Youngwhen he gave Young her paycheck and she asked if shewas fired, to which his cryptic reply was, "We just can'tmake it." When she asked for the "reason" his incriminato-ry answer was: "I have no reason. We just can't make it."Such testimony clearly reveals that Steward had no validreason and that the real reason for her discharge was anattempt by Steward to forestall union activity. Further-more, the conclusion that her discharge was for proscribedreasons is confirmed by Steward's telephoning Young im-mediately after he ejected the union representatives fromthe store at a time when he described himself as being"mad," and referred to them as being "your union offi-cials."Additional corroboration of this finding is evi-denced by his knowledge of her union activities at least 2weeks before her discharge.The incidents of complaint detailed above which Stew-ard never brought to Young's attention are remarkable intheir triviality, lacking in their specificity, and doubtful intheir verity when subjected to the searching glare of inqui-ry.These petty incidents of complaints such as Young re-fusing to wait on customers she allegedly did not like and,when such customers left her checkstand, purportedlyspraying the checkstand area with a deodorizer; leavingwork when her quitting time arrived, even though custom-ers were waiting in line to have their purchases checked,strains one's credulity. Equally unbelievable is Steward'stestimony that Young "embarrassed" him after he rehiredher by stating to customers in his presence that he wascompelled to rehire her. Furthermore, Peterdorf's unjusti-fied charge that she called him an inordinate number oftimes for assistance in carrying heavy packages and boxesto customers'cars is unworthy of credence.Significant alsois the uncontroverted fact that Steward never reprimandedher for these patently petty and fictitious derelictions. Suchunconvincing testimony leads to the conclusion thatSteward's dissatisfaction was more fanciful than real andplayed no part in his decision to discharge her.6 The al-leged grounds of discharge are so nebulous as to be insus-ceptible of proof or disproof.It is also significantthat mostof "the complaints urged against [Young] had to do with atimeconcurrentwithunion activitiesoccurring inRespondent'sstorelooking toward organizingRe-spondent's employees into a union." 76N.L.R.B. v. Bird Machine Co.,161 F 2d 589, 592 (C.A. I).125Under thesecircumstances,itisdifficult to justifyRespondent's discharge of Young. As the Court of Appealsfor the District of Columbia stated:Such action on the part of the employer is not natural.If the employer had really been disturbed by the cir-cumstances it assigned as reasons for this discharge,and had no other circumstance in mind, some word ofadmonition, some caution that the offending lapse benot repeated, or some opportunity for correction ofthe objectionable practice, would be almost inevita-ble.8It is found, therefore, that the record in this case disclos-es no basis for Respondent's alleged dissatisfaction withthe quality of Young's work which is persuasive of the find-ing that Steward's decision to discharge her was made be-cause of her protected union activities. Respondent by dis-chargingYoung because of her union and concertedactivity engaged in an unfair labor practice affecting com-merce within the meaning of Section 8(a)(3) and (1) andSection 2(6) and (7) of the Act.Upon the foregoing findings and conclusions, there arehereby made the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union herein is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing the em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act, the Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(l) of the Act.4.By discriminating with regard to the hire and tenureof employment of Jessie Young, Respondent discouragedmembership in the aforementioned Union and committedunfair labor practices within the meaning of Section 8(a)(3)of the Act.Having found that Respondent was motivated in its dis-criminatory treatment of Jessie Young by her activities onbehalf of the Union,9 and thereby engaged in unfair laborpractices, the following action is recommended.THE REMEDYIt is recommended that the Respondent cease and desistfrom violating Section 8(a)(3) of the Act and that it offerimmediate and unconditional reinstatement to JessieYoung to her former postion without prejudice to her se-niority or other rights, privileges, or working conditions,dismissing, if necessary, anyone hired in such job on orafterNovember 8, 1974, and make her whole for any lossof earnings she suffered,less her net earnings,with back-pay to be computed in accordance with the formulas pro-vided in F.W.Woolworth Company,90 NLRB 289 (1950),iN.L R.B v Richter'sBakery,140 F.2d 870, 872 (C.A.5), cert denied 322U.S. 7548E Anthony and Sons v. N LR.B.,163 F. 2d 22, 26-27.9 N L.R B. v. Symons Manufacturing Co.,328 F.2d 835, 837 (C.A. 7, 1964). 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDandIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, there is issued the following recommended:ORDER 10Respondent, Emery's I.G.A. Store of Florence, Inc.,Florence,Oregon,itsofficers,agents, successors,and as-signs,shall:1.Cease and desist from:(a)Discouraging membership in Retail Clerks Union,Local1188, RetailClerksInternationalAssociation, AFL-CIO, or any other labor organization, by discriminatorilydischarging,terminating,orotherwisediscriminatingagainst any employees with respect to their hire or tenureof employment or any term or condition of employmentbecause of their activitieson behalf of,or membership in,Retail Clerks Union, Local 1188, Retail Clerks Internation-al Association, AFL-CIO, or any other labor organization.(b) In any other manner interfering with, restraining, orcoercing, or infringing upon the exercise of its employees'rights guaranteed to them under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policiesof the Act:10 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes(a)Make whole Jessie Young in the manner set forth inthe section of this Decision entitled "The Remedy" forlosses shesufferedas a resultof her discharge and offer herimmediate, full, and unconditional reinstatement to herformer job as a checker or substantially equivalent posi-tion, without prejudice to her seniority or other rights, priv-ileges,or working conditions.(b) Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amounts of backpay due under theterms of this Order.(c)Post at its place of business in Florence, Oregon,copies of the attached notice marked "Appendix." 11 Cop-ies of said notice, on forms provided by the Regional Di-rector for Region 19, after being duly signed by an author-ized representative of the Respondent, shall be posted bythe Respondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.11 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board" shall read "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board"